EXHIBIT 10.45


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT to that certain Offer of Employment dated as of December
23, 2005 (the “Employment Agreement”) by and between Consumer Programs
Incorporated (the “Company”) and KEITH LAAKKO (the “Executive”) is entered into
as of this 30th day of December, 2008.


WHEREAS, the Company and Executive desire to amend the terms of the Executive’s
Employment Agreement to conform the payments due upon separation of employment
to the terms applicable to other executives of the Company;




NOW, THEREFORE, in consideration of the covenants set forth herein and for other
good and valuable consideration, the Company and Executive hereby agree to amend
the Employment Agreement as follows:


1.  
Paragraph 5 shall be amended to read as follows:
 
Termination and Severance:  If your employment is terminated by the Company
without Cause, you will be entitled to a severance amount equal to one year’s
base salary provided you execute and deliver a release of all claims arising
from or related to your employment and the termination of your employment in a
form satisfactory to the Company.  Your severance amount will be payable in a
lump sum upon receipt of your signed release of the Company.  If your employment
is terminated at any time for Cause, you will be entitled to no benefits, except
as provided by law or under the specific terms of the Company’s benefit programs
in which you are then participating.  “Cause” as used herein shall mean any of
the following acts by or other circumstances regarding the employee: (i) an act
committed, after the date of this Agreement, in bad faith and to the detriment
of the Company or any of its affiliates, (ii) refusal or failure to act in
substantial accordance with any written material direction or order of the
Company, (iii) repeated unfitness or unavailability for service, disregard of
the Company’s rules or policies after reasonable notice and opportunity to cure,
or misconduct, but not incapacity, (iv) entry of a final order of judgment
affirming the conviction of a crime involving dishonesty, breach of trust, or
physical or emotional harm to any person, (v) any breach or threatened breach by
the employee of Sections 6, 7, 8 or 9 of this Agreement, or (vi) material breach
or violation of any other provision of this Agreement or of any other
contractual obligation to the Company or any of its affiliates.

 
2.  
Unless otherwise defined in this Amendment, the defined terms used herein shall
have the meanings ascribed to them in the Employment Agreement.



3.  
The Employment Agreement, as modified by this First Amendment, is hereby
ratified and affirmed.

 
 
IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Employment Agreement as of the date first written above.




CONSUMER PROGRAMS INCORPORATED


By:      /s/Renato Cataldo
___________________________________
Renato Cataldo, Chief Executive Officer




/s/Keith W. Laakklo
__________________________________
Executive
 
 
